Citation Nr: 1223766	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-22 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for the period prior to February 12, 2011.

2.  Entitlement to a rating higher than 30 percent for an acquired psychiatric disorder, to include PTSD, for the period since February 12, 2011.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's rating for PTSD to 30 percent, effective November 2008, the date the claim was received.  The Veteran appealed for a higher rating.  

The Board acknowledges that, in its initial rating decision, the RO limited the disability on appeal to PTSD.  Significantly, however, the record reflects that the Veteran also has been treated for major depressive disorder and other mental health problems.  He has not filed separate claims for service connection for any of those conditions.  Nevertheless, the United States Court of Appeals for Veterans Claims has ruled that claims for one psychiatric disorder encompass claims for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's award of service connection for PTSD effectively includes all of the other psychiatric disabilities noted in the record.  As such, his appeal for an initial higher rating is most appropriately characterized as reflected on the title page of this decision.  

Additionally, the Board observes that the Veteran has submitted an April 2011 statement alleging that he can no longer work due to his psychiatric symptoms.  The Board interprets this statement as an implicit claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be generally considered part of the claim for benefits for that underlying disability.  In this case, however, while the Veteran raised the TDIU issue in the course of challenging his psychiatric rating, the record shows that a TDIU claim was subsequently denied in a September 2011 RO decision.  The Board acknowledges that this decision has not yet been associated with the Veteran's paper claims folder.  However, a copy of that decision is included in his Virtual VA file and, thus, is constructively of record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Moreover, as the one-year period to appeal the RO's denial of TDIU has not yet expired, the Board finds that it does not have jurisdiction over that issue.  

As a final introductory matter, the Board acknowledges, while the Veteran's April 2011 written statement and the subsequent RO rating decision were all issued after the March 2011 supplemental statement of the case (SSOC), none of those documents was accompanied by a waiver of RO review.  This is significant because, under current VA law, the Board is prohibited from basing a decision on evidence submitted after a final adjudication without first remanding for initial consideration by the agency of original jurisdiction (AOJ) or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In this case, however, while the Board has issued a final decision with respect to the Veteran's psychiatric claim, it has done so only for the portion of the appeals period that predates the March 2011 SSOC.  In contrast, the Board has found it necessary to remand the latter stage of the Veteran's claim for additional development.  Thus, in accordance with the remand directives set forth below, the agency of original jurisdiction (AOJ) will have an opportunity to review all of the relevant evidence that post-dates the SSOC, thereby complying with the dictates set forth in Disabled American Veterans, supra.

The issue of entitlement to an increased psychiatric rating for the period since February 12, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  For the period prior to February 12, 2011, the Veteran's acquired psychiatric disorder most closely approximated occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  For the period prior to February 12, 2011, the competent evidence of record did not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected psychiatric disorder so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  For the period prior to February 12, 2011, the criteria for a 50 percent schedular rating, but not higher, for an acquired psychiatric disorder were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  For the period prior to February 12, 2011, the criteria for referral for consideration of an increased rating for an acquired psychiatric disorder on an extraschedular basis were not met.  38 C.F.R. § 3.321(b)(1) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the Board has only issued a final decision on the Veteran's claim for an increased psychiatric rating for the period prior to February 12, 2011.  With respect to that particular issue, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2008, and June 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained for the appeals period prior to February 12, 2011.  The appellant has not referred to any additional, unobtained, relevant, available evidence pertinent to that rating period.  Nor has he challenged the adequacy of the VA examinations that the AOJ has obtained in connection with his claim.  Barr v. Nicholson, 21 Vet. App. 303.  Finally, the Board notes that the Veteran has expressly waived his right to a hearing before a Veterans Law Judge.  

In light of the above, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  In making this determination, all reasonable doubt is to be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Additionally, the Board observes VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Veteran's psychiatric disorder has been rated under Diagnostic Code 9411, which subscribes to the criteria set forth in the General Rating Formula for Mental Disorders.  The Board has considered applying alternate diagnostic codes to evaluate the Veteran's service-connected disability.  Tedeschi v. Brown, 7 Vet. App. 411 (1995).  Significantly, however, he has not requested that this disability be rated under a diagnostic code other than Diagnostic Code 9411.  Moreover, that diagnostic code appears to be the most appropriate as it pertains to the Veteran's predominant mental disorder (PTSD).  In any event, with the exception of eating disorders, all psychiatric disabilities, including PTSD and major depression, are rated using the General Rating Formula for Mental Disorders. Therefore, assessing the Veteran's symptoms under a different psychiatric rating code would not produce a different result or potentially provide a higher rating in this instance.

Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2011).

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  GAF scores from 21 to 30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  38 C.F.R. § 4.125 (2011); Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

In this case, the Veteran filed his claim for an increased rating on November 7, 2008.  Therefore, the period on appeal extends from November 7, 2007, one year prior to the date of receipt of that increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011).  However, in determining which rating is appropriate in this instance, the Veteran's psychiatric disorder must be viewed in relation to its whole recorded history.  Therefore, the Board will also consider evidence dated prior to November 7, 2008, but only to the extent that it is found to shed light on the Veteran's disability picture as it relates to the rating period on appeal.  38 C.F.R. § 4.1 (2011).

Additionally, for the reasons that follow, the Board considers it appropriate to parse the relevant appeals period into two distinct stages, the first of which extends from to November 7, 2007, to February 11, 2011, and the second of which spans from February 12, 2011, to the present.  See Hart v. Mansfield, 21 Vet. App.  505 (2007) (current precedential case law calls for the consideration of staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of appeal).  

November 7, 2007, to February 11, 2011

The Board now turns to the pertinent evidence of record.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  Following receipt of the Veteran's current claim for an increased rating, he underwent a VA PTSD examination in December 2008.  The Veteran endorsed intrusive distressing memories, daily thoughts and images of traumatic experiences, flashbacks, variable energy, feelings of detachment, restricted range of affect, irritability, problems sleeping, hypervigilance, anger, exaggerated startle response, panic attacks, poor attention, problems with concentration, and periods of depression.  He reported having a panic attack on the way to the appointment because he experienced a lot of anxiety over punctuality.  He denied avoidance of stimuli, markedly diminished interest in activities, or a sense of foreshortened future.  The Veteran reported treatment for PTSD with a private clinician.  He denied taking medication or seeking treatment for approximately one year.  Occupationally, the Veteran stated that he worked for the same employer for 35 years.  The Veteran added that he had retired a month earlier because he felt it was time to do so, and related problems getting along with coworkers while he was employed.  He described working in his own space and keeping to himself.  He denied any problems with attendance.  The Veteran reported being engaged to a woman with whom he had been romantically involved for 2 1/2 years.  He related being very close to his fiancée and denied any problems with his fiancée.  The Veteran had recently vacationed with his fiancée in Hawaii and reportedly they were considering moving there to be closer to her family.  The Veteran reported being close to his mother and sister.  He also had a brother with whom he had little contact.  The Veteran related being somewhat estranged from his only adult daughter.  

On examination, the Veteran was described as casually and cleanly dressed.  He was alert, cooperative and made good eye contact.  The Veteran was oriented to person, place and time.  His speech was clear and of normal volume and articulation.  His communication was good and his affect was broad and appropriate.  The Veteran's thought processes were goal oriented and unremarkable.  There was no evidence of delusions or paranoid beliefs.  He denied suicidal ideation, plan or intent.  There were no auditory or visual hallucinations.  The Veteran did not exhibit any inappropriate behaviors.  The examiner diagnosed PTSD and assigned a GAF of 72.  The examiner opined that the Veteran's PTSD was productive of mild social and  occupational impairment.  Occupationally, he would not have close work relationships.  Socially, it impacted on his motivation to make and keep new friends. 

In a statement in February 2009, a VA therapist described the Veteran's character as volatile and angry below the surface.  The therapist indicated that the Veteran had been married 3 times and had a history of being a workaholic.  He self-isolated at work.  The therapist noted persistent arousal, survivor's guilt, and estrangement.  

An August 2009 private psychological evaluation report noted the Veteran's complaints of increased problems with relationships and problems getting along with others due being argumentative.  The Veteran also endorsed increased anger, irritability, panic attacks, anxiety, hyperarousal, feelings of hopelessness, re-experiencing trauma, nightmares, avoidance of stimuli, feelings of emotional numbness, hyperarousal, exaggerated startle response, and problems sleeping.  He indicated that he was overly concerned with  punctuality.  He reported having some acquaintances from AA, which he had attended for 29 years.  The Veteran reported being married twice.  He related having a violent relationship with one of his ex-wives.  His longest romantic relationship had lasted 4 to 5 years.  He had recently called off his engagement to his fiancée due to problems with irritability and frequent arguments.  The Veteran continued to be estranged from his daughter.  The Veteran retired in 2008 after 35 years with the same employer.  He related having had problems with co-workers and supervisors during that time.  The Veteran was now employed part-time as a night watchman.  

The Veteran was described as being neatly dressed with good hygiene.  He maintained good eye contact.  His attitude was cooperative, although at times it was irritable.  Mood was steady and affect appropriate.  Speech was normal in tone and volume.  The Veteran was oriented to time, person, and place.  He demonstrated normal abstract thinking.  Memory was normal, although immediate recall was somewhat reduced.  Thought process was goal oriented.  Judgment and insight were good.  Concentration was impaired.  He denied perception disorders such as hallucinations, or suicidal ideations.  The psychologist diagnosed chronic PTSD and depressive disorder, and assigned a GAF score of 58.  The psychologist opined that the Veteran's PTSD was productive of major deficiencies in most areas including work and social functioning.  His impairment was described as moderate to severe.  In this regard, the psychologist noted the Veteran's deficiencies with social function, particularly his problems getting along with others in his employment.  The psychologist opined that the Veteran met the criteria for a 50 percent rating for PTSD.  

On VA examination in February 2011, the Veteran endorsed memory problems, mood swings, problems sleeping, irritability, mild attention and concentration problems, intense psychological distress in response to war related cues, distressing trauma recollections, avoidance of stimuli, markedly diminished interest in activities, feelings of detachment from others, restricted affect, hypervigilance, and exaggerated startle response.  The Veteran reported 2 or 3 panic attacks in the previous 12 months.  The Veteran reported seeing a counselor for a couple of years, as well as periodical treatment for relationship issues.  At the time of the examination, the Veteran indicated that he was employed full time at an adolescent recovery center as a clinician assistant.  He had been employed with the same employer for approximately 1 year and held the current position for approximately 1 month.  The Veteran related getting along well with his clients, although he reported a couple of incidents that were deemed nonevents after investigations.  The Veteran continued to struggle with authority figures and getting along with other staff, mostly due to feeling that they were not performing their jobs properly.  He planned on working his way up to becoming a clinician.  The Veteran reported being in a relationship for approximately 6 months.  The Veteran described the relationships as close and added that it was going well and he enjoyed spending time together.  The Veteran also had a close relationship with his mother and sister.  His relationship with his daughter was limited to seeing each other a few times a year.  He sponsored several people in AA and spent most of his time with acquaintances or those whom he sponsored.  He denied having close friends, although he related recently hosting a party for approximately 50 or 60 guests.  The Veteran denied a history of arrests, physical fights or DUI's.  

On examination, the Veteran was described as casually, cleanly, and appropriately dressed.  He exhibited appropriate behavior during the examination.  He was alert, oriented and cooperative.  Psychomotor activity, speech, communication, and thought process and content, were normal.  Eye contact was fair.  His mood was mildly depressed.  Affect was blunted.  There were no signs of delusions or hallucination, and the Veteran denied suicidal or homicidal ideation.  The examiner diagnosed PTSD and assigned a GAF score of 61.  In this regard, the examiner noted that the Veteran had difficulty forming and sustaining relationships, adding that he had few close friends other than girlfriends.  

The above examination report constitutes the most recent relevant evidence for the appeals period prior to February 11, 2011.  After careful consideration, the Board finds that the evidence submitted throughout that period is indicative of moderate to severe psychiatric symptoms, including intrusive memories of war related trauma, daily thoughts and images of traumatic experiences, flashbacks, variable energy, feelings of detachment, self isolation, restricted range of affect, anxiety, markedly diminished interest in activities, irritability, problems sleeping, hypervigilance, anger, survivor's guilt, exaggerated startle response, panic attacks, impaired attention and concentration, periods of depression, hyperarousal, disturbances of motivation and mood on a daily basis, feelings of hopelessness, re-experiencing trauma, nightmares, avoidance of stimuli, and emotional numbness.  Since the Veteran filed his claim in 2008, he has consistently reported progressive worsening in the severity of his symptoms.  The Veteran, however, denied suicidal ideation, plan or intent.  There was no evidence of paranoid beliefs and the Veteran consistently denied auditory or visual hallucinations.  While the Veteran endorsed panic attacks, the evidence does not support a finding of weekly panic attacks.  There is no history of psychiatric hospitalizations and or treatment with medication.  On examination in February 2011, the Veteran reported seeing a counselor for a couple of years, as well as periodic treatment for relationship issues, but there is no evidence showing psychiatric treatment on a regular basis.  

The VA examiner in December 2008, described the Veteran's symptoms as being mild in severity and assigned a GAF score of 72, consistent with examination findings.  Thereafter a private psychologist in August 2009, opined that the Veteran's PTSD was productive of major deficiencies in most areas including work and social functioning.  His impairment was described as moderate to severe characterized by deficiencies with social function, particularly his problems getting along with others in his employment.  The psychologist assigned a GAF score of 58 and opined that the Veteran met the criteria for a 50 percent rating for PTSD. Finally, the VA examiner in February 2011 assigned a GAF score of 61 and noted the Veteran's difficulty forming and sustaining close relationships.  Accordingly, the Veteran's GAF scores ranged from 58 to 72.  The Board notes that a GAF score between 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a 50 percent rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, that is the most important consideration.

As for the effect of the Veteran's symptoms on work or family relations, the evidence shows that while the Veteran reported numerous difficulties getting along with coworkers and problems with authority figures, he nonetheless worked for the same employer for 35 years prior to retiring.  He described himself as a workaholic and attributed the longevity of his employment to the fact that the job required minimal social interaction.  Following his retirement, the Veteran secured a part-time position that apparently evolved into full time employment.  With regards to his most recent employment, while in February 2011 the Veteran reported getting along well with his clients, he also related a couple of incidents involving his clients that resulted in investigations.  Additionally, he stated that he continued to struggle with authority figures and to have difficulty getting along with other staff.  Significantly, two months after the examination the Veteran reported quitting his job due to inability to handle stress and interact with others, symptoms he attributed to his PTSD.  

Socially, while it is unclear whether the Veteran had been married 2 or 3 times, it is apparent that at least one of these marriages ended in divorce.  He described his relationship with his ex-wife as volatile.  The Veteran reported that his longest romantic relationship had lasted 4 to 5 years.  While in 2008 the Veteran reported being engaged to be married, in 2009 he reported that his fiancée and he were no longer together due to his increasingly argumentative behavior.  In 2011, the Veteran reported being romantically involved with a woman for 6 months.  He described the relationship as close and added that it was going well and he enjoyed spending time together.  The Veteran reported having a close relationship with his sister and mother, although was estranged from his adult daughter.  He also had a brother with whom he had little contact.  The Veteran reported attending AA meeting for 29 years, and sponsoring several people in AA.  He spent most of his time with acquaintances or those whom he sponsored.  He denied having close friends.  Although significantly, in 2011 he related hosting a party for approximately 50 or 60 guests.  Additionally, the evidence shows that at least once during the period on appeal, he vacationed with his former fiancée and visited with her family.  The evidence shows no history of arrests, physical fights or DUI's.  

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Veteran's affect ranged from broad and appropriate to blunted.  While judgment and insight were good, concentration was noted to be impaired.  The Veteran's mood was described as mildly depressed.  Additionally, while his memory was found to be normal, immediate recall was somewhat reduced.  However, the Veteran was consistently described as casually and cleanly dressed with good hygiene.  The Veteran's thought processes were goal oriented and unremarkable.  He was alert, cooperative and made fair to good eye contact.  Psychomotor activity was  normal.  The Veteran was oriented to person, place and time.  He demonstrated normal abstract thinking.  His speech was clear and of normal volume and articulation, and his communication was good.  The Veteran did not exhibit any inappropriate behaviors.  

In view of the foregoing, the Board concludes that, for the period prior to February 12, 2011, the Veteran's overall disability picture most closely approximated a 50 percent evaluation under the General Rating Formula for Mental Disorders.  Conversely, his service-connected psychiatric disorder did not meet the applicable schedular criteria for rating of 70 percent or above.  On the contrary, his symptoms throughout the applicable appeals period did not include any of the following: objective evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

In light of the foregoing, the Board concludes that, for the period prior to February 12, 2011, the Veteran's overall psychiatric symptoms reached a level of severity warranting a schedular rating of 50 percent, but no higher.  In rendering this decision, the Board is mindful of its obligation to afford the Veteran every reasonable benefit of the doubt.  Nevertheless, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for an evaluation in excess of 50 percent at any time throughout the above rating period.  As such, his claim for a 70 percent or total schedular rating during that period must be denied.  38 U.S.C.A. § 5107(b) (West 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds that, for the appeals period prior to February 12, 2011, the regular schedular standards were not inadequate.

The Board acknowledges that, throughout the above rating period, the Veteran complained of mental health problems that interfered with his ability to work.  Nevertheless, the record shows that he remained capable of fulltime employment.  Moreover, the Board considers it significant that the VA examiners and clinicians who assessed the Veteran prior to February 12, 2011, determined that his symptoms were not productive of total occupational and social impairment.  Additionally, while cognizant of the Veteran's recent reports of unemployment tied to PTSD, the Board notes that those assertions post-date the above rating period and, thus, cannot serve as the basis for the assignment of an extraschedular rating during that time.  

In any event, the Board notes that the schedular criteria on which the Veteran's 50 percent rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Indeed, that is especially true with respect to Diagnostic Code 9411 and the other psychiatric rating codes, which expressly account for degrees of functional impairment in their rating criteria.

Additionally, the Board observes that the Veteran's service-connected psychiatric symptoms were not shown to warrant frequent or, indeed, any hospitalization throughout the relevant appeals period, or to otherwise result in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disorder was already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that, for the period prior to February 12, 2011, a remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

For the period prior to February 12, 2011, a rating of 50 percent, but not higher, for posttraumatic stress disorder, is granted.  


REMAND

As discussed in the preceding section, the Board has determined that, for the period prior to February 12, 2011,the manifestations of the Veteran's acquired psychiatric warranted a schedular rating of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Conversely, the Board finds that, for the period following the Veteran's February 11, 2011, examination, additional development is needed in order to determine the appropriate rating to assign for his service-connected disability.

Significantly, in the wake of the above examination, the Veteran submitted an April 2011 statement indicating that he had just lost his job as a clinician assistant due to symptoms of PTSD, which rendered him unable to handle stress and interact with others.  He described extremely reduced reliability due to flattened affect and panic attacks, as well as disturbances of motivation and mood on a daily basis.  He also related difficulty establishing and maintaining work relationships as he preferred to be isolated.  

The Veteran's lay assertions of PTSD-related unemployabiltiy were not accompanied by supporting medical evidence.  Nevertheless, the Board observes that, as a layperson, the Veteran is competent to report the perceived effects of his service-connected psychiatric disorder on his ability to work.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Similarly, he is competent to report that he recently lost his job and has no current employment prospects.  Id.  Moreover, the Veteran's account in this regard is not rendered inherently incredible by the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In light of the foregoing, the Board finds that the Veteran has presented competent and credible evidence that his mental health problems may have worsened since his most recent VA psychiatric examination on February 11, 2012.  Indeed, not only has the Veteran testified that his service-connected Nevertheless, his lay assertions, standing alone, are an insufficient basis upon which to assign a higher rating for the period after that date.  Indeed, while competent to testify as to perceived symptoms, the Veteran has not shown that he has the expertise to assess the severity of his service-connected disability within the context of the applicable rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, given the uncertainty of the Veteran's current disability picture, the Board finds that he should be afforded another VA examination in order to determine whether a rating in excess of 50 percent is warranted for the period following February 11, 2012.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 2011). Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination)  

The new VA examination should include a review of all pertinent information in the Veteran's claims folder, including any lay and clinical evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (2011).  Additionally, that new examination should yield findings responsive to the schedular rating criteria governing PTSD and other mental health disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, given the Veteran's recent complaints of unemployability tied to PTSD, that examination should specifically address whether his service-connected disability is currently manifested by exceptional factors, such as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).  Then, based on the results of that examination, the AOJ should consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321 (2011).

Finally, the Board finds that pertinent private and VA medical records appear to be outstanding.  In this regard, the Board observes that the Veteran reported in February 2011 that he was seeking mental health treatment with a private clinician, S. Heilman, Jr., ED.D.  Additionally, the Veteran's Virtual VA file references treatment reports from the Cincinnati VA Medical Center and the Cincinnati Vet Center dated through September 6, 2011.  However, neither his Virtual VA file nor his paper claims folder contains any private or VA records for the period from February 12, 2011, to the present.  Accordingly, as VA is now on notice that pertinent records may have been generated during the above rating period, efforts to obtain such records should be made on remand.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005) (VA's duty to assist includes making 'reasonable efforts to obtain relevant records (including private records)'as long as the claimant 'adequately identifies' those records and authorizes the Secretary to obtain them); 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Request that the Veteran identify any sources of private treatment for his mental health problems since February 12, 2011.  The Board is particularly interested in any records of treatment from S. Heilman, Jr., ED.D.  Then, after obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder any identified treatment records.  All attempts to secure those records must be documented in the claims file. If any sufficiently identified records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be directed to submit all relevant treatment records in his own possession in support of his claim.

2.  Obtain and associate with the claims folder all records from the VA Medical Center and Vets Center in Cincinnati, Ohio, dated since February 12, 2011.  

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his service-connected psychiatric disorder.  The claims file should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA PTSD examination conducted on February 11, 2011, and the subsequent evidence suggesting that his overall mental health symptoms have worsened and adversely affect his ability to work and perform daily living activities.  Additionally, the examiner should provide a full multi-axial diagnosis of all psychiatric disorders found pursuant to DSM-IV, as well as a Global Assessment and Functioning (GAF) score.  All signs and symptoms of any psychiatric disorder should be reported in detail.  The examiner should specifically describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  The examiner should also expressly indicate the number of times, in any, that the Veteran has been hospitalized for his PTSD and related symptoms and the duration of those hospitalizations.

4.  Then, readjudicate the claim remaining on appeal, considering all applicable schedular rating criteria.  Also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him of the applicable rating criteria.  Allow the appropriate time for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


